                       IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF NEW MEXICO

MARISUE TATE and TRACI LONG,

       Plaintiffs,

v.                                                                   No. 18-cv-0857 GBW/SMV

MAURO ACUNA, JORGE TORRES,
and FRANKS INTERNATIONAL LLC,

       Defendants.

                                 ORDER TO SHOW CAUSE

       THIS MATTER is before the Court sua sponte. Plaintiffs filed their First Amended

Complaint in state court on July 6, 2018, naming Defendants Acuna, Torres, and Franks

International LLC. [Doc. 1-2] at 15–18. Defendant Franks removed the case to this Court on

September 12, 2018. [Doc. 1]. Pursuant to Fed. R. Civ. P. 4(m) (2015), Plaintiffs had 90 days

from the date of removal, or until December 11, 2018, to effect service of process. See Wallace v.

Microsoft Corp., 596 F.3d 703, 706 (10th Cir. 2010) (deadline to serve runs from the date of

removal). To date, there is no indication on the record that service of process has been effected

with respect to either Defendant Acuna or Defendant Torres.

       IT IS THEREFORE ORDERED that Plaintiffs show good cause why their claims

against Defendants Acuna and Torres should not be dismissed without prejudice for failure to

comply with the service provision of Rule 4(m). See Espinoza v. United States, 52 F.3d 838, 841

(10th Cir. 1995). Plaintiffs must file their response no later than January 4, 2019.

       IT IS SO ORDERED.                                    ______________________________
                                                            STEPHAN M. VIDMAR
                                                            United States Magistrate Judge
